DENY; Opinion Filed July 7, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00801-CV

                 IN RE TEX-LA MANAGEMENT GROUP, LLC, Relator

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-01138

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                  Opinion by Justice Brown
       This petition for writ of mandamus arises from the trial court’s order disqualifying

counsel for relator. The facts and issues surrounding the petition are well-known to the parties

so we do not recount them here. Based on the record before the Court, we conclude relator has

not shown it is entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer,

827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY the petition for

writ of mandamus.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE

140801F.P05